Citation Nr: 0514439	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
tailbone injury.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for loss of wisdom 
teeth.


REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision in which the 
Togus, Maine Department of Veterans Affairs (VA) Regional 
Office (RO) denied entitlement to service connection for 
PTSD, the residuals of a tailbone injury, hepatitis, and a 
dental disorder.  The veteran subsequently perfected a timely 
appeal regarding each of these issues.  The case was 
certified to the Board by the New York, New York RO.

In the aforementioned September 2002 rating decision, the RO 
also denied claims of entitlement to service connection for a 
toenail condition of the right great toe, a stomach 
herniation, and for humiliation.  The veteran did not 
subsequently express disagreement regarding these denials.  
Thus, these issues are not currently on appeal before the 
Board.

The claim of entitlement to service connection for PTSD is 
addressed in the REMAND portion of this document and is 
remanded to the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has a 
current disability of the tailbone.

2.  There is no medical evidence that the veteran has ever 
had hepatitis B or C.

3.  There is no medical diagnosis of any current disability 
or symptom due to hepatitis A or residuals thereof.

4.  The veteran did not sustain dental trauma in service, and 
she does not have a dental disorder for compensation or 
treatment purposes.


CONCLUSIONS OF LAW

1.  Residuals of a tailbone injury were not incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Hepatitis B and C were not incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 5103A, 5107(b); 38 
C.F.R. §§ 3.102, 3.159, 3.303.

3.  Chronic residuals of hepatitis A were not incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  Service connection for loss of teeth, for compensation 
purposes, is not warranted.  38 U.S.C.A. §§ 1110, 5107(b), 
1712(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2004).

5.  Service connection for loss of teeth, for treatment 
purposes, is not warranted.  38 U.S.C.A. §§ 1110, 5107(b), 
1712(b); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified, in part, at 38 U.S.C.A. §§ 5103, 5103A, 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letters dated in November 2001 
and April 2004 in which the RO advised the appellant of the 
enactment of the VCAA and of the type of evidence needed to 
substantiate her claims for service connection.  In these 
letters, the RO also advised the appellant of her and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by her, what evidence VA would attempt to secure, 
and the need for the veteran to advise VA of or submit any 
additional evidence that she believed might be relevant to 
her claims. 

The Board notes that the November 2001 letter was issued to 
the veteran prior to the initial adjudication of her claims 
in the September 2002 rating decision.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO obtained the 
veteran's VA treatment records, and that she has submitted a 
number of statements from private health care providers in 
support of her claim.  The Board is cognizant that, in a 
statement received in February 2002, the veteran identified 
three health care providers who treated her for her claimed 
disabilities shortly after her discharge from service.  
However, although she submitted records from one these 
providers, and a short statement from another, she did not 
provide appropriate authorization forms so as to allow the RO 
to request records on her behalf.

Thus, the Board concludes that the RO has satisfied VA's duty 
to assist to the extent possible under the circumstances by 
obtaining her VA treatment records and by advising her that 
VA would obtain relevant records on her behalf.

In summary, VA has fully satisfied the requirements of the 
VCAA by apprising her as to the evidence needed, and in 
assisting the appellant in the development of her claims.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

II.  Entitlement to service connection for the residuals of a 
tailbone injury and for  hepatitis.

The veteran is seeking entitlement to service connection for 
the residuals of a tailbone injury and for hepatitis.  She 
essentially contends that she injured her tailbone when she 
feel off her bunk while in basic training.  She also contends 
that she contracted hepatitis while on active duty, although 
she indicated when she filed her claim for service connection 
that she was not sure which strain of hepatitis she had 
contracted.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source. 

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against granting entitlement to service connection for 
residuals of a tailbone injury and for hepatitis.  

With respect to the claimed residuals of a tailbone injury, 
the service medical records are negative for any complaints 
or treatment regarding a tailbone injury.  In a report of 
medical examination completed for separation in February 
1975, no defects or history of injury were noted in regard to 
her tailbone.  

There is also no indication in the post-service treatment 
records that the veteran has any current disability that has 
been found to be related to any in-service tailbone injury.  
Although her VA medical records show that she has been 
receiving outpatient treatment for a variety of problems 
since November 1999, there is no suggestion in these records 
that any current problem has been related to any past in-
service injury to her tailbone.  In fact, there is no 
reference whatsoever to any current problems being related to 
any in-service incident.  

Furthermore, although the veteran has submitted statements 
reporting that she injured her tailbone in service, and 
although she has identified a current disability or current 
symptomatology that she believes to be related to an alleged 
in-service injury, to grant of service connection there must 
be competent evidence of a current disability resulting from 
a service related disease or injury.  Rabideau.  Here, there 
is no evidence of a current disability.

In view of this record, the Board concludes that the 
preponderance of the credible and probative evidence is 
against the claim of entitlement to service connection for 
the residuals of a tailbone injury.  

With respect to the veteran's claim of entitlement to service 
connection for hepatitis, the Board notes that laboratory 
testing conducted at a VA Medical Center (MC) in March 2000 
was negative for hepatitis B or C antibodies, and there is no 
competent medical evidence of record suggesting that the 
veteran has ever been found to be positive for hepatitis B or 
C.  Consequently, the Board finds that the preponderance of 
the credible and probative evidence establishes that service 
connection for hepatitis B or C is not warranted.

In regard to hepatitis A, the Board notes that the testing 
conducted in March 2000 did establish that she was positive 
for hepatitis A antibodies.  However, the Board believes that 
this represents merely a laboratory finding, and not a 
current disability for which service connection can be 
granted.  In this regard, a March 2002 outpatient note shows 
no finding that the veteran suffers from any current 
disability related to that positive finding, and there is no 
other medical evidence of record showing that the claimant 
has any current disability resulting from the positive 
hepatitis A reading.

The Board is cognizant that the veteran's service medical 
records show that she was treated for cramps, nausea, and 
vomiting in January 1975, and that the impression was rule 
out hepatitis versus viral syndrome.  Still, no subsequent 
service medical records show that a diagnosis of hepatitis A 
was established.  

However, even if it is assumed that the veteran was 
experiencing an acute episode of hepatitis A at that time, 
there must be competent evidence showing that she has a 
current disability that is related to that episode for 
service connection to be warranted.  Rabideau.  As discussed 
above, there is no competent evidence suggesting that she is 
currently experiencing any disability due to hepatitis A.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim.

The Board has considered the possibility of obtaining an 
additional medical examination and/or opinion that 
specifically addresses the claims of entitlement to service 
connection for the residuals of a tailbone injury and for 
hepatitis.  See 38 U.S.C.A. § 5103A(d), calling for an 
examination or opinion when necessary to make a decision on a 
claim.  However, as noted, the evidence does not establish 
that the veteran injured her tailbone during service, and she 
has not even reported experiencing any symptomatology related 
to the alleged in-service injury at any time since her 
separation.  In addition, there is no competent medical 
evidence showing that she is currently experiencing any 
disabling residuals of hepatitis A, and no health care 
provider has identified any symptomatology that is related to 
any in service episode of hepatitis A.  

Under 38 U.S.C.A. § 5103A, VA is required to obtain a medical 
opinion only when the record contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability.  As discussed in detail 
above, no such evidence has been presented in this case.  
Hence, a VA examination is not in order.

In summary, the Board finds the preponderance of the credible 
and probative evidence is against granting entitlement to 
service connection for the residuals of a tailbone injury or 
for hepatitis.  Accordingly, the benefits sought on appeal 
are denied.

III.  Entitlement to service connection for loss of wisdom 
teeth

The veteran is seeking entitlement to service connection for 
the loss of all four of her wisdom teeth.  She has reported 
that she had to have all four teeth removed at one time 
during service, and that the procedure almost "killed" her 
because she began to hemorrhage shortly after the procedure.  
However, the Board notes that the veteran has not specified 
any current residuals related to that in-service treatment 
other than the absence of her wisdom teeth.

The veteran's service medical records confirm that, in 
December 1974, she did undergo removal of all four wisdom 
teeth at one time.  No complications were noted on the day of 
the procedure.  The following day, she reported to the 
emergency clinic with severe swelling and difficulty 
breathing.  It was noted that she had taken 10 Empirin over a 
12-hour period.  It was also noted that no treatment was 
found to be necessary.  The veteran was advised to treat the 
swelling with ice packs, and to reduce her intake of Empirin.  

During an examination conducted two days after the procedure, 
it was noted that her wounds were healing within normal 
limits.  No further complaints or treatment were noted in her 
service medical records with respect to the removal of these 
teeth.

The United States Court of Appeals for Veterans Claims 
(Court) has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).

The governing regulations, 38 C.F.R. §§ 3.381 and 4.149, were 
amended since the date the veteran initiated her claim.  64 
Fed. Reg. 30,392-393 (June 8, 1999).  Prior to amendments, 
the regulations provided, as 38 C.F.R. § 4.149, that 
treatable carious teeth and replaceable missing teeth could 
be considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment.  
This definition is retained in the amended regulations, but 
now appears at 38 C.F.R. § 3.381(a) rather than at 38 C.F.R. 
§ 4.149, which has been removed.  64 Fed. Reg. at 30,393.

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service. 38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.  
38 C.F.R. § 4.149 (1998).

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is considered disabling.  Id., Note.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because an extraction, in and of itself, does not 
constitute dental trauma.  VAOPGCPREC 5-97; 62 Fed.Reg. 15566 
(1997).

After reviewing the entire claims file, the Board finds that 
the veteran has not presented any competent evidence showing 
that she has a dental disorder for which service-connected 
compensation may be granted.  The record demonstrates that 
the veteran underwent removal of four wisdom teeth within 180 
days of entry into service, but there is no competent meical 
evidence suggesting that she is experiencing any current 
residuals of that treatment.

As noted above, treatable carious teeth and replaceable 
missing teeth are not considered to be disabling conditions 
for compensation purposes.  See Simington v. West, 11 Vet. 
App. 41, 44 (1998) holding that when an appellant's lost 
teeth are replaceable missing teeth the only issue is whether 
service connection for treatment purposes may be granted.  
This is true under both the old and the new regulations.  The 
Board notes that there is no indication that missing teeth 
resulted from damage to either of her jaws.  Furthermore, 
because her wisdom teeth were not lost as a result from in 
service trauma, it is not considered to be a disability for 
which compensation may be paid.

Under 38 C.F.R. § 3.381(e)(4) (2004), impacted or malposed 
teeth are considered to be developmental defects.  Although 
service connection for treatment purposes may be granted if 
impacted or malposed teeth develop more than 180 days after 
entry into service, there is no provision providing for 
compensation for such disorders, and, in this veteran's case, 
her teeth were removed within 180 days of entry.  
Accordingly, the Board concludes that entitlement to 
disability compensation for the loss of her wisdom teeth must 
be denied.

The Board also finds that service connection for missing 
teeth as a noncompensable dental disability for treatment 
purposes is not warranted, because the veteran does not 
qualify under one of the categories outlined in subsection 
(b) of 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

In particular, the Board finds that the veteran is not 
entitled to Class I treatment as there is no service-
connected compensable disability.  As discussed in detail 
above, the law does not provide for service connection for 
missing teeth for compensation purposes in this case.  Thus, 
the Board finds that the veteran is not eligible for Class I 
VA outpatient treatment because she does not have an 
adjudicated compensable service-connected dental condition.  
38 U.S.C.A. § 1712(b); 38 C.F.R. § 17.161(a).

The veteran is also not eligible for Class II outpatient 
treatment under 38 C.F.R. § 17.161(b)(2), because she did not 
apply within one year after discharge or release from 
service.  Therefore, she is not eligible for Class II 
outpatient treatment under 38 C.F.R. § 17.161(b)(2).

The veteran is not eligible for Class II (a) outpatient 
treatment under 38 C.F.R. § 17.161(c).  The evidence of 
record does not establish that the veteran's missing teeth 
were the result of combat wounds or other service trauma.  
Thus, the veteran is not eligible for VA dental care on a 
"Class II(a)" basis.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161(c).

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d),(e).  The evidence does not show, nor does the 
veteran contend that she was ever a prisoner of war.  
Therefore, she does not meet the criteria for eligibility for 
either Class II(b) or (c) VA outpatient dental treatment.

In addition, veteran does not allege, nor does the evidence 
suggest, that she meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, she does not have a dental condition clinically 
determined to be complicating a medical condition currently 
being treated by VA, and there is no evidence that she is a 
Chapter 31 vocational rehabilitation trainee.

Under these circumstances, the Board must also conclude that 
the record presents no basis for a grant of service 
connection for missing teeth for treatment purposes.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for the residuals of a 
tailbone injury is denied..

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for loss of wisdom teeth is 
denied.


REMAND

The veteran is also seeking service connection for PTSD.  She 
has set forth several in-service stressors that she believes 
caused her PTSD.  She has reported that she was once forced 
to take off her clothes and march out of a building wearing 
only her slip and shoes.  She indicated that she was seen by 
people who applauded and that she felt humiliated.  The 
veteran has also reported experiencing harassment after she 
was investigated for being a homosexual.

The veteran has also indicated that she was raped by a group 
of six men, which resulted in her becoming pregnant.  She 
explained that the purported rape occurred while she was 
being investigated for being homosexual, and that the men 
made statements suggesting that they were motivated by their 
knowledge of that investigation.

The evidence now of record reveals no corroborating evidence 
establishing that the veteran was raped in service, or that 
she was at one point forced to march in public as she has 
described.  However, there are several notations in her 
service medical and personnel records suggesting that she 
felt that she was being harassed due to allegations in 
service that she was a homosexual.

For this reason, and because VA treatment records do show 
that she has been diagnosed with PTSD, the Board finds that 
the RO should arrange for the veteran to undergo an 
appropriate VA examination to determine whether she has PTSD 
as a result of her military service.

While this case is in remand status, the veteran should be 
provided an additional opportunity to identify or submit 
evidence that could serve to independently corroborate all 
claimed in-service stressors, including the allegation that 
she was sexually assaulted in service.

In addition, the RO should request that she complete an 
authorization form so that records can be obtained from 
Narong Keolampha, M.D., who reportedly counseled the veteran 
about terminating a pregnancy in March 1975, as well as from 
Fordham Hospital, or its successor, where the abortion 
purportedly took place.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the National 
Personnel Records Center and attempt to 
secure any inpatient medical records 
pertaining to emergency medical care 
following a claimed sexual assault at 
Lemore Naval Air Station in late 1974 or 
1975.  

2.  The RO should also contact the 
appropriate National Archives records 
depository for any evidence of a 1975 
investigation by the Naval Criminal 
Investigative Service concerning the 
appellant's alleged in-service homosexual 
activity at Lemore Naval Air Station.

3.  The RO should issue a development 
letter advising the veteran that she is 
being given another opportunity to 
identify or submit evidence that could 
serve to corroborate that her alleged in-
service stressors occurred.  The 
appellant is hereby counseled that 
service connection for PTSD due to a 
noncombat stressor requires independently 
verifiable  evidence which corroborates 
and verifies the alleged in-service 
incident that led to the diagnosis of 
PTSD. 

4.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated her for PTSD.  She 
should be provided with release forms and 
asked that a copy be signed and returned 
for each health care provider.  She 
should be specifically ask to provide a 
release form for Narong Keolampha, M.D., 
who reportedly counseled the veteran 
about terminating a pregnancy in March 
1975; and for Fordham Hospital or its 
successor.  When the veteran responds, 
the RO should attempt to obtain records 
from each health care provider that she 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).

5.  The veteran should be afforded a VA 
psychiatric examination to determine if 
she has PTSD, that is related to or had 
its onset during service.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
be advised the veteran has reported being 
harassed in service after she was 
identified as a homosexual, and she was 
discharged from service thereafter.  If 
her remaining claimed in-service 
stressors remain unverified at the time 
of her examination, the RO must advise 
the psychiatrist of that fact.  The 
examiner's attention is further invited 
to an August 2002 VA outpatient clinic 
report where the appellant reported being 
repeatedly physically abused as a child 
beginning at the age of 7, and her report 
that a second husband reportedly 
physically abused her between 1981 and 
1989.  All appropriate testing should be 
undertaken in connection with the 
examination, and a diagnosis of PTSD must 
be either ruled in or excluded.  The 
examiner must specifically address 
whether being identified in-service as a 
homosexual when the clinical record 
reveals that the appellant is currently a 
homosexual rises to the level of a 
stressor under the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (Fourth 
Edition).  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  If the examiner is unable to 
make any determination, she or he should 
so state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  If PTSD is diagnosed, the 
doctor should clearly identify the 
independently verifiable events which are 
considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.

6.  Then the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and her 
representative should be afforded time in 
which to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


